Citation Nr: 1121313	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for right eye binocular diplopia, secondary to strabismus from excision of a benign tumor. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure in Vietnam. 

7.  Entitlement to service connection for vertigo, to include as secondary to the service-connected right eye binocular diplopia.

8.  Entitlement to service connection for a left eye disorder, to include as secondary to the service-connected right eye binocular diplopia.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 to October 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2010, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge.  

The Veteran, in an October 2010 hearing, has indicated that his service-connected type II diabetes mellitus has worsened.  As such, this matter is REFERRED to the RO for any appropriate development.

All issues, except for the claims for service connection for tinnitus and erectile dysfunction, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's claimed tinnitus was first manifest in service.

2.  Erectile dysfunction has not been shown to be etiologically related to either service or the Veteran's service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Erectile dysfunction was not incurred in or aggravated by active service, or as due to the Veteran's service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Preliminarily, the Board notes that this section will only address the Veteran's erectile dysfunction claim, as the claim for service connection for tinnitus is being granted, and the remaining claims are being remanded.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 
 
In this case, an April 2009 notice letter contained information meeting the requirements of 38 C.F.R. § 3.159(b), addressed the provisions of 38 C.F.R. § 3.310 concerning secondary service connection, and included the information required by Dingess.  This letter was issued prior to the appealed December 2009 rating decision.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO obtained all in-service and post-service records of reported treatment for erectile dysfunction, and the nature and etiology of this disability were addressed in examination reports from February and July of 2009.  As noted below, these reports are flawed in several respects.  At the same time, also as described below, there is no basis for reexamination in view of the total dearth of competent and credible evidence to support the Veteran's claim.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

II.  General laws and regulations: service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  




III.  Tinnitus

Preliminarily, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has determined that, for tinnitus, a veteran is considered competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, in cases where the Veteran has provided statements as to the continuity of tinnitus symptomatology since service, and has not otherwise been shown to be a witness who is not credible, his lay evidence must be treated as competent evidence in support of his claim.

In this case, the Board notes that, during both his August 2004 VA audiological examination and his October 2010 hearing, the Veteran reported a continuity of symptoms of tinnitus since service.  This history has not been shown to be contradicted by the record.  While the Veteran's August 2008 separation examination report contains no findings as to the ears, this report is not accompanied by a medical history report; the Board therefore is unable to conclude that the Veteran denied tinnitus at that time.  The Board must stress that lay evidence cannot be found to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Indeed, the Veteran's credibility tends to be supported by the fact that, in June 1967, he received the Soldier's Medal for assisting in the rescue of a crew of a helicopter crash in Vietnam.  In view of both Charles and the absence of contradictory statements of record from the Veteran, his lay testimony is considered competent and credible evidence in support of his claim.  

The Board is aware that there is unfavorable evidence of record.  The examiner who conducted the April 2004 examination concluded, based upon a review of the claims file, that tinnitus was less likely than not related to military service.  The rationale for this opinion was that the service treatment records were negative for tinnitus.  However, as noted above, the Veteran never denied tinnitus in service, and the Board has found his credible statements to represent competent evidence in support of his claim.  

In summary, the positive and negative evidence of record, all deemed competent, is in relative equipoise in this case.  Resolving all doubt in the Veteran's favor, the Board has determined that the favorable evidence of record, namely the Veteran's competent testimony (in light of Charles), supports the grant of service connection for tinnitus.  See 38 U.S.C.A. § 5107(b).  The benefit sought on appeal is accordingly granted in full.

IV.  Erectile dysfunction

In this case, the Veteran's basic contention is that his erectile dysfunction was caused by his service-connected type II diabetes mellitus.  In this regard, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

At present, there is some question as to the onset date of the Veteran's erectile dysfunction.  The Veteran reported during a February 2009 VA examination that the disability began started in 2005,  and during a July 2009 VA examination that it started in about six years earlier, whereas his spouse stated that was first manifest in 2007.

To date, the claims file contains no medical opinion linking erectile dysfunction to the Veteran's service-connected type II diabetes mellitus.  The doctor who conducted a February 2009 VA examination determined that, based upon a claims file review, erectile dysfunction "preceded diabetes and is not due to diabetes mellitus."  The doctor who conducted a July 2009 VA general medical examination  provided a more thorough opinion; this doctor found erectile dysfunction to be "unlikely related" to type II diabetes mellitus, as it was reported only two years following the diagnosis of diabetes, and neuropathies do not normally develop until five or ten years after the diagnosis.  The examiner also found no evidence of accompanying peripheral neuropathy or other evidence of autonomic neuropathy usually seen in individuals with diabetic-related erectile dysfunction.  The Board notes that it is not entirely clear which records this examiner had access to; he referenced several past examinations and studies but did not confirm a review of the claims file in so many words.  

At present, the claims file is entirely devoid of any competent medical opinions supporting a link between erectile dysfunction and either service or the service-connected type II diabetes mellitus.  With disability compensation claims, VA adjudicators are, however, directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In the present case, the Board is cognizant that both the Veteran and his spouse would be capable of observing the types of manifestations indicative of erectile dysfunction.  The Board also does not find any reason to doubt the credibility of the Veteran and his spouse.  See Buchanan v. Nicholson, supra.  That notwithstanding, there has been no assertion of continuity of symptomatology of erectile dysfunction symptoms since service.  Rather, the Veteran's assertions have concerned secondary causation from type II diabetes mellitus.  The question of whether a disorder of the endocrine system (such as type II diabetes mellitus) can cause a genitourinary disorder (such as erectile dysfunction), however, is the type of purely medical question that, in view of 38 C.F.R. § 3.159(a)(2) and Routen, could not be assessed by a lay witness lacking medical training, credentials, or other expertise.  Therefore, the Board must find that the statements of the Veteran and his spouse, while credible, are totally devoid of probative value on account of not constituting competent evidence.  

As noted above, the Board has some concerns about the two VA examiners' opinions from 2009.  The February 2009 opinion was not supported by a detailed rationale, and the Board cannot confirm that the more detailed July 2009 opinion was based upon a claims file review, as opposed to a review of more limited VA records alone.  

That notwithstanding, the Board has found the claims file to be completely devoid of competent evidence supporting the Veteran's claim.  Moreover, in the total absence of competent and credible evidence supporting the Veteran's claim, there is no basis for securing a corrective VA genitourinary or diabetes mellitus examination and a corresponding medical opinion in this case.  See 38 U.S.C.A. § 5103A(d) (an examination is required when there is competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of a disability; there is an indication the current disability or symptoms may be associated with service; and there is insufficient medical evidence to make a decision).  There exists no reasonable likelihood that a corrective VA examination would result in findings that would support the Veteran's claim.  The Board therefore concludes that a remand for a corrective VA examination is not "necessary" pursuant to 38 C.F.R. § 3.159(c)(4) in this case.  

Overall, the preponderance of the evidence is against the Veteran's claim for secondary service connection for erectile dysfunction, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus, is denied.



REMAND

The Board has reviewed the claims file and notes that the most recent Supplemental Statement of the Case addressing the claims for a higher evaluation for PTSD and service connection for bilateral hearing loss was issued in July 2008, more than two years ago.  Since that issuance, evidence added to the claims file has included a July 2009 VA PTSD examination and multiple VA outpatient treatment records addressing both PTSD and bilateral hearing loss.  The absence of a Supplemental Statement of the Case addressing these disabilities constitutes a procedural defect requiring correction upon remand.  38 C.F.R. §§ 19.9, 19.31.  

As to the skin disorder claim, the Veteran has not been afforded a VA examination addressing the nature and etiology of the claimed disability to date.  Such examination is "necessary" under 38 C.F.R. § 3.159(c)(4) in view of the Barr decision cited above, as the Court has determined that that the similarly visible disability of varicose veins is capable of lay substantiation.  In this case, the Veteran has consistently described skin symptoms dating back to service.

As to the vertigo claim, a September 2006 VA eye examiner stated that the Veteran's service-connected right eye disorder did not cause his current diagnosis of vertigo.  Given the in-service eye injury leading to the service-connected right eye disorder, the Board is not satisfied that this claim can be adjudicated absent a more detailed examination addressing direct service connection, secondary causation, and secondary aggravation.  Moreover, the September 2006 opinion completely lacks a rationale.  Accordingly, a reexamination, with a more detailed medical opinion, is necessary in this case.  Id.

Although the Veteran was given an eye VA examination in January 2010 to determine the current severity of his service-connected right eye disorder, the examiner failed to present findings from which the Board can rate the Veteran's disability.  Therefore, another VA eye examination is necessary.  Id.  The Board notes that, as this claim predated December 10, 2008, the claim must be adjudicated under the previously applicable  provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6090 (2008).  These criteria concern the degree of diplopia, as measured in an angle and citing an equivalent level of visual acuity.  

The VA eye examiner should also address the Veteran's contention that his left eye disorder is related to his service-connected right eye disorder.  The Board notes that a VA examination for the left eye was cancelled in February 2009.  A May 2010 VA addendum indicated that the Veteran's left eye disorder was not related to his service-connected right eye disorder; however, the examiner failed to give any reasoning for this opinion.  As such, the VA eye examiner should also give an opinion as to whether any left eye disorder is due to or aggravated by his service-connected right eye disorder.  

The determination of the above claims could markedly affect the TDIU claim, and a decision on that claim must accordingly be deferred on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA eye examination, with an appropriate examiner who has reviewed the claims file, to ascertain the following:

a) The degree of diplopia, measured as an angle and as an equivalent visual acuity finding, must be assessed.  This assessment should include an examination of visual acuity, using uncorrected and corrected visual acuity for distance and near, and muscle function testing using a Goldmann Perimeter Chart.  See 38 C.F.R. §§ 4.75, 4.77 (2008).  A full interpretation of the significance and disabling effects of all test results must be included in the examination report.

b) Opinions must also be rendered as to whether it at least as likely as not (e.g., a 50 percent or greater probability) that the claimed vertigo and right eye disorder were caused by an incident of service, or were caused or permanently increased in severity (i.e., aggravated) by the service-connected right eye disorder.  This opinion must be supported by a complete rationale in a typewritten report.

2.  The Veteran must also be afforded a VA skin examination, with an appropriate examiner who has reviewed the claims file, to determine the Veteran's current skin diagnosis and to render an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.  

This opinion must be supported by a complete rationale in a typewritten report.

3.  Then, the claims of entitlement to higher evaluations for PTSD and right eye binocular diplopia; service connection for bilateral hearing loss, a skin disorder, vertigo, and a left eye disorder; and TDIU must be readjudicated.  The criteria for rating eye disorders from the 2008 Code of Federal Regulations must be utilized, in regard to the right eye disorder claim.  All evidence received into the record since the most recent adjudications of these claims must be considered.  

If the determination of any of these claims is less than fully favorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


